Case 1:20-cv-25022-KMM Document 142 Entered on FLSD Docket 06/23/2021 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                            Case No. 1:20-cv-25022-MOORE/LOUIS

    Ghada Oueiss

           Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/

                                  NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that the undersigned, having already been granted pro hac vice

   admission to this Court in the above-styled action (Dkt. No. 72, Receipt No. AFLSDC-14369279),

   hereby appears as counsel for Defendants Middle East News, FZ-LLC and Masharea wa Enjazat

   IT Corporation LLC. Accordingly, please send copies of all filings which the Defendants are

   entitled to receive to the undersigned counsel to AFee@milbank.com.

     Dated: June 23, 2021                     Respectfully Submitted,

                                              /s/ Adam Fee
                                              Adam Fee
                                              AFee@milbank.com
                                              MILBANK LLP
                                              55 Hudson Yards
                                              New York, New York 10001
                                              Telephone: (212) 530-5101

                                              Attorney for Defendants Middle East News, FZ-LLC
                                              and Masharea wa Enjazat IT Corporation LLC
